Citation Nr: 1824660	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-30 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to VA burial benefits, to include transportation costs.  


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel









INTRODUCTION

The Veteran had active duty service with the United States Navy from April 1969 to August 1973.  The Veteran died in February 2012, and the appellant is the funeral director who managed the Veteran's burial.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a decision issued in January 2014 by the Philadelphia Pension Center of the Department of Veterans Affairs (VA).  


FINDING OF FACT

The Veteran had no service-connected disabilities at the time of his death; his death has not been deemed service-connected; the Veteran was not in receipt of VA pension or compensation benefits during his lifetime; he had no pending service connection claims at the time of his death; his body was not placed in custody of the State at the time of his death; and he did not die at a VA facility or VA-funded facility or while on route to VA or VA-funded treatment or an examination.  


CONCLUSION OF LAW

The criteria for entitlement to VA burial benefits have not been met. 38 U.S.C. §§ 2302, 2303 (2012); 38 C.F.R. §§ 3.1600-1610 (prior to July 7, 2014); 38 C.F.R. §§ 3.1700-1713 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The appellant has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Analysis

The Veteran had active duty service in the United States Navy from April 1969 to August 1973.  He died in February 2012, and his primary cause of death is listed on his death certificate as multiple organ failure, along with cerebral vascular accident and peripheral vascular disease.   The Veteran was not service connected for any disabilities during his lifetime.  

The Veteran was buried in a national cemetery in March 2012, and the funeral and cremation expenses were paid by the Veteran's sister with the exception of the transportation costs, as reflected in itemized receipts of record.  In January 2014, the appellant submitted an application for reimbursement of those expenses, which total $575.00.

During the pendency of this appeal, effective July 7, 2014, VA amended its regulations governing entitlement to monetary burial benefits, which included burial allowances for service-connected and nonservice-connected deaths, a plot or interment allowance, and reimbursement of transportation expenses.  Specifically, VA removed the existing regulations (38 C.F.R. §§ 3.1600 through 3.1612) and replaced them with new 38 C.F.R. §§ 3.1700 through 3.1713.  See 79 Fed. 32653-32662 (June 6, 2014) (codified at 38 C.F.R. §§ 3.1700 through 3.1713).  The final rule is applicable to claims for burial benefits pending on or after July 7, 2014.  (The appellant's claim for burial benefits has been pending since June 20, 2013, i.e., prior to the effective date of the rule change on July 7, 2014.)  Generally, when a regulation changes during the pendency of a claim, the Board must consider both the new and old provisions, and apply the most favorable criteria.  However, the provisions potentially applicable under the facts of this case have undergone no substantive changes; thus, both versions are equally favorable.  Accordingly, the Board will cite principally to the old regulations, in effect at the time the appellant's claim was filed in 2013. 

"Claims for a burial allowance may be executed by the funeral director, if entire bill or any balance is unpaid (if unpaid bill or the unpaid balance is less than the applicable statutory burial allowance, only the unpaid amount may be claimed by the funeral director)".  38 CFR 3.1702 (c)(1)(i). 

Entitlement to VA burial benefits is available under three scenarios, as outlined in 38 C.F.R. § 3.1600.  (1) Service-connected burial benefits are warranted when the Veteran died as a result of a service-connected disability; (2) nonservice-connected burial benefits are warranted (a) when the Veteran was in receipt of VA pension or compensation, (b) when the Veteran had an original claim for compensation pending at the time of his death, if there is sufficient evidence of record to support an award of compensation prior to the date of his death; or (c) in certain circumstances when the Veteran's body is being held by the State; and (3) when the Veteran dies during a hospitalization at a VA facility or at a facility paid for by VA or while on route to VA or VA-funded treatment or examination. 38 C.F.R. § 3.1600 (prior to July 7, 2014); 38 C.F.R. § 3.1705 (2017).

First, the Board notes that the Veteran was not service connected for any disability during his lifetime, and nobody has sought service connection for the cause of the Veteran's death (and the evidence of record does not suggest that the Veteran's death was service-connected).  Accordingly, the laws and regulations pertinent to burial benefits for service-connected deaths are not applicable.  

Second, as noted above, the appellant may be awarded nonservice-connected death burial benefits if the Veteran was in receipt of VA compensation or pension at the time of his death, had a meritorious claim for benefits pending at the time of his death, or if his body was held by the State and certain other requirements are met.  

As the Veteran was not in receipt of VA compensation or pension benefits at the time of his death, burial benefits may not be awarded on this basis.  Moreover, there were no claims for benefits pending at the time of his death, and therefore burial benefits may not be awarded on this basis.

The Board notes that the Veteran's body was never held by the State, and thus this basis for awarding burial benefits is also not available.  

The third and final basis for awarding VA burial benefits requires evidence that the Veteran died from nonservice-connected causes while properly admitted to a VA facility for hospital, nursing home, or domiciliary care; or while admitted or traveling to a non-VA facility with prior authorization and at VA expense for the purpose of examination, treatment, or care.  See 38 U.S.C. § 2303(a); 38 C.F.R. §§ 3.1600(c), 3.1605 (now 38 C.F.R. § 3.1706(b), (d)).  In this case, the Veteran died at the Northeast Atlanta Health and Rehabilitation Center, which is a for-profit corporate-owned facility not affiliated with VA or funded by VA.  Additionally, the record reflects that the Veteran was not en route to receive treatment or undergo an examination at VA the time of his death, and that he died at a non-VA medical facility.  Accordingly, burial benefits under this provision are not available.  

The appellant has asserted that he is entitled to transportation costs associated with funeral services.  38 U.S.C. § 1709 (2017) governs transportation costs for burial in a national cemetery.  However, the eligibility for payment of transportation costs is dependent on the factors already discussed, namely:

(1) The veteran died as the result of a service-connected disability;
(2) The veteran was receiving service-connected disability compensation on the date of death;
(3) The veteran would have been receiving service-connected disability compensation on the date of death, but for the receipt of military retired pay or non-service-connected disability pension; or
(4) The Secretary determines the veteran is eligible for a burial allowance under § 3.1708 (2017).

38 CFR 3.1709 (b)(4)

The above analysis explains that the Veteran is not eligible under the first three criteria and 38 C.F.R. § 3.1708 governs situations where the Veteran's remains are unclaimed, which is not the case here.  

For the reasons set forth above, the Board concludes that the preponderance of evidence is against the appellant's claim seeking burial benefits to include transportation; thus, there is no reasonable doubt to resolve on the appellant's behalf, and the award of burial benefits to include transportation is not warranted.   









ORDER

Entitlement to VA burial benefits, to include transportation costs is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


